UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7888



ELVIN O. VEGA,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-99-453, CA-01-1898-WMN)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Elvin O. Vega, Appellant Pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elvin O. Vega seeks to appeal judgment of his conviction.               We

dismiss the appeal as to this criminal conviction for lack of

jurisdiction because Vega’s notice of appeal was not timely filed.

     Criminal defendants have ten days from the entry of the

judgment or order at issue to file a notice of appeal.          See Fed. R.

App. P. 4(b).      The appeal periods established by Rule 4 are

mandatory   and   jurisdictional.        Browder    v.   Director,   Dept    of

Corrections, 434 U.S. 257, 264 (1978).         The district court’s order

was entered on the docket on January 21, 2001.             Vega’s notice of

appeal was filed on October 30, 2001.          Because Vega failed to file

a timely notice of appeal, we dismiss the appeal as to his criminal

conviction.

     To the extent that Vega appeals the district court’s orders

denying   his   request   for   copies    of   a   forensic   report   and   a

superseding indictment and his request for transcripts of the grand

jury, the plea hearing, and the sentencing hearing at government

expense, we have reviewed the record and the district court’s

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.         See United States v. Vega, Nos.

CR-99-453; CA-01-1898-WMN (D. Md. Oct. 24, 2001; Jan. 15, 2002).




                                    2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                           DISMISSED IN PART AND AFFIRMED IN PART




                                3